Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 3/9/21 has been entered. Claims 10-13 are cancelled.  Claims 14-15 are new.  Claims 1-9, 14, and 15 are presented for examination.

Note to Applicant
The Examiner thanks Applicant for contacting her, in order to clarify the claims listed under the 101 rejection in the previous action.  The Examiner has inadvertently left out claims 1-9 under the 101 heading, even though the content of the claims were addressed in the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-9, 14, 15 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of facilitating the trade or exchange of assets.
For example, the claims recite the following abstract concepts that are found to include “abstract idea”: 
“receiving, an instruction to initiate a transaction with respect to the fractional ownership interest in the tangible asset; 
accessing,  a record of the tangible asset, including a current location of the tangible asset; 
communicating, information from the record of the tangible asset to the user device; 
receiving, an instruction to execute the transaction with respect to the fractional ownership interest in the tangible asset; and 25 ME297:000ME:1351342:1 LOUISVILLEupdating the record of the tangible asset in the asset database to reflect the transaction.
wherein the transaction is selected from the group consisting of: a buy transaction; a sell transaction; a trade transaction; a transfer transaction; a request transaction; and a redeem assets transaction.
wherein each of the one or more tangible assets is a precious metal “
The remaining limitations are no more than computer elements (i.e., a communications network, a user device, a database) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “from a user device” language, “receiving, accessing, communicating, and receiving” in the context of this claim encompasses a user receiving instructions to facilitate an exchange of assets. 
The practice of receiving, accessing, communicating, and receiving data is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the execution of the transaction and updating of the records. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a user device is used to send the data/instructions/requests over a network.
The user device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (sending, by a device, data/instructions). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that device used over then network is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al.(2008/0120216A1).
Re-claim 1, Saigh et al. teach a system for facilitating transactions of fractional ownership interests in one or more tangible assets; 
an asset repository for storing the one or more tangible assets (see e.g. paragraph 0039- Notably, some art assets may be located physically in the same geographic area (e.g., a single painting), while other art assets might be located at various locations around the world (e.g., a collection of 15th Century weapons). -- a single level building and a site built custom designed building that is location specific as to marketing needs and site ramifications.)
-a central computer server (see e.g. paragraph 0002 - the Central Control Manager software (the "CCM system"). 
-an asset database in communication with the central computer server, said asset database maintaining records of each of the one or more tangible assets in the asset repository (see e.g. paragraphs 0007, 0033-Once this art asset and asset source is identified by the CCM system, the CCM system is programmed to create one or more art asset pools (labeled as "Pool 1", "Pool 2", etc. in FIG. 2), each pool information being stored in a database within the CCM system.) 
- multiple user devices, each of the multiple user devices communicating with the central computer server via a software application running on the user device (see e.g. paragraphs 0050, 0002, 0044, 0040 -The CCM system communicates with other computers through a global network such as the Internet. In this regard, the CCM system is adapted to allow public or private investors to access their account information pertaining to each art asset pool, photos of each asset in the pool, generate performances of the pool, obtain secondary market information, obtain pool directories, and obtain prospectuses and other public information regarding each art asset pool. […] The present invention relates generally to a software program operable on a computer system and in communication with other computer systems over a network, [0044] only approved users of the system may access the CCM system information. In one exemplary embodiment, the CCM system is adapted to provide a login or subscription process, and upon financial verification and payment, allow a user to access the CCM system data. […]-In addition, the CCM may communicate with remotely located computers throughout the world via the Internet, or any other communications means, such as a telephone, cellular phone, microwave communications, radio frequency, satellite communications, wireless personal digital assistants (PDAs), facsimile transmission or any similar communication means.
-wherein, a transaction is initiated via the software application running on a selected user device of the multiple user devices with respect to a fractional ownership interest in a selected asset of the one or more tangible assets, and the transaction is communicated from the selected user device to the central computer server; and wherein, the central computer server receives and confirms the transaction (see e.g. paragraphs 0049, 0047 -Next, as shown in FIGS. 2, 3, 4, 6a and 6b, the CCM system is adapted to receive or otherwise transact sale orders and corresponding order income and payments from investors immediately (and more typically, after the first IPO communication is transmitted by the CCM system to potential investors). As mentioned throughout this invention, such orders transactions, incomes and payments are preferably made over a global computer network (such as the Internet.  ---In this situation, if a potential investor desires to purchase into an art asset pool that is already completely owned, the potential investor must wait until the CCM system accepts instructions from an art asset owner of his desire to leave (or, liquidate from) the art asset pool. Upon such instruction, the CCM system is adapted to send out another IPO communication notifying potential investors that some units are available for the particular art asset pool. Moreover, the CCM system may be adapted to receive purchase offers from potential investors. Thereafter, the CCM system may be programmed to transmit such offers to the owners of the art asset pool to determine whether an existing owner desires to sell all or some of his ownership interest in the art asset pool.
In another embodiment Saigh et al. teach a fractional ownership, (see e.g. paragraph 0040- ownership and ownership percentages).  (see e.g. paragraph 0060 -In still another embodiment, the CCM system is adapted to dynamically track orders from investors, is adapted to dynamically maintain and track investor portfolios, and is adapted to automatically adjust the ownership interests between separate art asset pools as pre-directed by an investor.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Saigh et al., to modify the ownership (full and/or partial), thereby creating more market driven values, and creating the ability to sell ownership units faster (see e.g. paragraph 0055).
Saigh et al. further teach wherein the central computer server receives and confirms the transaction, and then updates the asset database to reflect a change of ownership of the selected asset (see e.g. paragraph 0060 -In still another embodiment, the CCM system is adapted to dynamically track orders from investors, is adapted to dynamically maintain and track investor portfolios, and is adapted to automatically adjust the ownership interests between separate art asset pools as pre-directed by an investor.)


Re-claim 2, Saigh et al. teach a system wherein the transaction is selected from the group consisting of: a buy transaction; a sell transaction; a trade transaction; a transfer transaction; a request transaction; and a redeem assets transaction (see e.g. paragraphs 0074, 0047, 0070 ---Preferably, the CCM system is adapted to control any risk management associated with the art asset pool, to raise capital through ownership shares associated with the art asset pool, provide the requisite verifications for buying, selling and ownership of the art asset pool, --In this situation, if a potential investor desires to purchase into an art asset pool that is already completely owned, the potential investor must wait until the CCM system accepts instructions from an art asset owner of his desire to leave (or, liquidate from) the art asset pool). 
Re-claim 4, Saigh et al. teach a system, wherein each of the one or more tangible assets is a precious metal (see e.g. paragraph 0009-In another embodiment, representative assets could also include rare books and manuscripts, historical sites, furniture ( antiques) and decorative arts, rare stamps and coins (both rare coins, bullion, precious metals, precious stones and other and all types of like commodities) ancient artifacts, pottery and glass, ceramics and other tangible assets).
Claims 5, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al.(2008/0120216A1), in view of Wilkes (2013/0218763 A1).
Re-claim 5, Saigh et al. teach a method for facilitating transactions of fractional ownership interests in a tangible asset, comprising the steps of: creating a record for the tangible asset, including a current location of the tangible asset, and storing the record of the tangible asset in an asset database associated with a central computer server (see e.g. paragraphs 0007, 0033-Once this art asset and asset source is identified by the CCM system, the CCM system is programmed to create one or more art asset pools (labeled as "Pool 1", "Pool 2", etc. in FIG. 2), each pool information being stored in a database within the CCM system.) 
- and upon receiving an instruction from one of the multiple users via the software application, said central computer server updates the record of the tangible asset to reflect a transaction of a fractional ownership interest in the tangible asset by the one of the multiple users (see e.g. paragraphs 0047, 0049,  0060 --Next, as shown in FIGS. 2, 3, 4, 6a and 6b, the CCM system is adapted to receive or otherwise transact sale orders and corresponding order income and payments from investors immediately (and more typically, after the first IPO communication is transmitted by the CCM system to potential investors). As mentioned throughout this invention, such orders transactions, incomes and payments are preferably made over a global computer network (such as the Internet.  --In still another embodiment, the CCM system is adapted to dynamically track orders from investors, is adapted to dynamically maintain and track investor portfolios, and is adapted to automatically adjust the ownership interests between separate art asset pools as pre-directed by an investor.)
Saigh et al. teach - multiple users with access to the record of the tangible asset in communication with the central computer server (see e.g. paragraphs 0050, 0002, 0044, 0040 -The CCM system communicates with other computers through a global network such as the Internet. In this regard, the CCM system is adapted to allow public or private investors to access their account information pertaining to each art asset pool, photos of each asset in the pool, generate performances of the pool, obtain secondary market information, obtain pool directories, and obtain prospectuses and other public information regarding each art asset pool. […] The present invention relates generally to a software program operable on a computer system and in communication with other computer systems over a network, [0044] only approved users of the system may access the CCM system information. In one exemplary embodiment, the CCM system is adapted to provide a login or subscription process, and upon financial verification and payment, allow a user to access the CCM system data. […]-In addition, the CCM may communicate with remotely located computers throughout the world via the Internet, or any other communications means, such as a telephone, cellular phone, microwave communications, radio frequency, satellite communications, wireless personal digital assistants (PDAs), facsimile transmission or any similar communication means.
Saigh et al. do not explicitly teach that providing multiple users with access to the record of the tangible asset through a software program that is in communication with the central computer server.
However, Wilkes teaches providing multiple users with access to the record of the tangible asset through a software program that is in communication with the central computer server (see e.g. paragraph 0050  (see e.g. paragraphs 0124, 0125).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Saigh et al. and provide the software program to the user for communicating with the central computer server, in order to further restrict access based on a particular entity (see e.g. paragraphs 0126, 0128).
Claim 6 recites similar limitations as claim 2 and is therefore rejected under the same arts and rationale.
Re-claim 7, Saigh et al. teach a method , wherein the tangible asset is a composite asset of two or more assets (see e.g. paragraphs 0071, 0052- Art and precious metal assets, when combined, create new investment opportunities that are tangible and thus safer for the investor. --obtain (as shown graphically in FIG. 12) a mixture of any pool).
Claim 9 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al.(2008/0120216A1), in view of Wilkes (2013/0218763 A1), in further view of Hamilton et al. (2003/0115150 A1)
Re-claim 3, Saigh et al. do not teach the limitations as claimed.
However, Wilkes teaches  a system, and further comprising: a user database in communication with the central computer server, wherein upon receiving and confirming the transaction, the central computer server also updates the user database to reflect the change of ownership of the selected asset (see e.g. paragraphs 0031, 0057, 0058, 0164, 0173 - At step 470, ownership of the PEACnote maybe transferred to the second entity. Transferring ownership may comprise associating the second entity (e.g., a UEID of the second entity) with the PEAC note (e.g., in the PE AC note datastructure). In addition, a UEID of the first entity may be added to a list of previous owners of the PEAC note. The transfer may occur while maintaining the asset associated with the PEAC note (e.g., the physical currency note or other asset) with its custodian. —- Step 480 may further comprise the method 401 updating the PEAC note datastructure to indicate that the second entity now holds and/or is the custodian of the PEAC note.[0057] The entities 130 may interact with the transaction provider 120 using respective computing devices, which may include, but are not limited to: personal computers, laptops, hand held computing devices, cellular phones, tablet computers, etc. [0058] Each entity 130 may be identified using a respective identifier or UEID. As discussed above, a UEID may include, but is not limited to: an email address, a DN, a URI, a uniform name identifier (URN), an OpenID.RTM. identifier (registered trademark of the OpenID Foundation Corp., Portland, Oreg.),
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Saigh et al. and provide the software program to the user for communicating with the central computer server, as taught by Wilkes, in order to further restrict access based on a particular entity (see e.g. paragraphs 0126, 0128).
Saigh et al., in view of Wilkes do not explicitly teach the following limitation.
However, Hamilton et al. teach said user database maintaining records of each of the multiple user devices and associated users (see e.g. paragraphs 0102, 0089, claims 24, 25 -- User information including the user's name, email address, home address, computer connection speed, credit card number, subscription information, type of computer, the type of musical preferences the user has, and security information including a user's serial number for his or security device 110, user key, memory key, and other user information, as will be discussed, may be stored in the user information database 109. 
-- wherein the server further comprises a user information database, the user information database storing a plurality of registered unique identifiers and a plurality of user keys, each user key being associated with one of the plurality of registered unique identifiers. --wherein a security device is coupled to the computing device, the security device storing a unique identifier associated with the security device and a user key associated with the unique identifier, the server requesting the unique identifier and proof of knowledge of the user key when a computing device attempts to log on to the server in order to identify the security device, and if the security device is identified by the server, the server allows the computing device to log on to the server. 
As in Wilkes, Hamilton also teaches updating the database (see e.g. paragraph 0259 -- On the other hand, if the transfer of ownership operation is not canceled, then the subscription and registration information 1106 in the user information database 109 is updated to reflect the change of ownership as present in the from the customer service operator (block 1812).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Saigh et al., in view of Wilkes, and include the database associating the user with the user device, as taught by Hamilton et al., in order to prevent unauthorized access to the server and its assets; to  promote the distribution of assets to customers in a secure manner and also make it easy to accurately report transactions regarding licensed assets to the ultimate content owner for licensing fees (see e.g. paragraphs 1051, 0264).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al.(2008/0120216A1), in view of Wilkes (2013/0218763 A1), in further view of Hamilton et al. (2003/0115150 A1)
Claim 8 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Saigh et al. teach - multiple user devices, each of the multiple user devices communicating with the central computer server via a software application running on the user device (see e.g. paragraphs 0050, 0002, 0044, 0040 -The CCM system communicates with other computers through a global network such as the Internet. In this regard, the CCM system is adapted to allow public or private investors to access their account information pertaining to each art asset pool, photos of each asset in the pool, generate performances of the pool, obtain secondary market information, obtain pool directories, and obtain prospectuses and other public information regarding each art asset pool. […] The present invention relates generally to a software program operable on a computer system and in communication with other computer systems over a network, [0044] only approved users of the system may access the CCM system information. In one exemplary embodiment, the CCM system is adapted to provide a login or subscription process, and upon financial verification and payment, allow a user to access the CCM system data. […]-In addition, the CCM may communicate with remotely located computers throughout the world via the Internet, or any other communications means, such as a telephone, cellular phone, microwave communications, radio frequency, satellite communications, wireless personal digital assistants (PDAs), facsimile transmission or any similar communication means.
Saigh et al. do not explicitly teach that providing multiple users with access to the record of the tangible asset through a software program that is in communication with the central computer server.
However, Wilkes teaches providing multiple users with access to the record of the tangible asset through a software program that is in communication with the central computer server (see e.g. paragraph 0050  (see e.g. paragraphs 0124, 0125).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Saigh et al. and provide the software program to the user for communicating with the central computer server, as taught by Wilkes, in order to further restrict access based on a particular entity (see e.g. paragraphs 0126, 0128).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al.(2008/0120216A1), in view of Opperman (2014/0379433 A1).
Re-claim 14, Saigh et al. teach a system for facilitating transactions of fractional ownership interests in one or more tangible assets; an asset repository for storing the one or more tangible assets; (see e.g. paragraphs 0067, 0039- This invention also includes the CCM system's ability to manage ownership percentage for the single unit within the art asset pools pool. In other words, each ownership unit within a pool could have a differing ownership makeup depending on the goals of the original art asset pools owners and the Pool Manager. ---Notably, some art assets may be located physically in the same geographic area (e.g., a single painting), while other art assets might be located at various locations around the world (e.g., a collection of 15th Century weapons). -- a single level building and a site built custom designed building that is location specific as to marketing needs and site ramifications.)
-a central computer server (see e.g. paragraph 0002 - the Central Control Manager software (the "CCM system"). 
-ME297:000ME:1429404:3:LOUISVILLEan asset database in communication with the central computer server, said asset database maintaining records of each of the one or more tangible assets in the asset repository (see e.g. paragraphs 0007, 0033-Once this art asset and asset source is identified by the CCM system, the CCM system is programmed to create one or more art asset pools (labeled as "Pool 1", "Pool 2", etc. in FIG. 2), each pool information being stored in a database within the CCM system.);
- multiple user devices, each of the multiple user devices communicating with the central computer server via a software application running on the user device (see e.g. paragraphs 0050, 0002, 0044, 0040 -The CCM system communicates with other computers through a global network such as the Internet. In this regard, the CCM system is adapted to allow public or private investors to access their account information pertaining to each art asset pool, photos of each asset in the pool, generate performances of the pool, obtain secondary market information, obtain pool directories, and obtain prospectuses and other public information regarding each art asset pool. […] The present invention relates generally to a software program operable on a computer system and in communication with other computer systems over a network, [0044] only approved users of the system may access the CCM system information. In one exemplary embodiment, the CCM system is adapted to provide a login or subscription process, and upon financial verification and payment, allow a user to access the CCM system data. […]-In addition, the CCM may communicate with remotely located computers throughout the world via the Internet, or any other communications means, such as a telephone, cellular phone, microwave communications, radio frequency, satellite communications, wireless personal digital assistants (PDAs), facsimile transmission or any similar communication means.
-wherein, a proposed transaction is initiated via the software application running on a first selected user device of the multiple user devices with respect to a fractional ownership interest in a selected asset of the one or more tangible assets (see e.g. paragraphs 0049, 0047 -Next, as shown in FIGS. 2, 3, 4, 6a and 6b, the CCM system is adapted to receive or otherwise transact sale orders and corresponding order income and payments from investors immediately (and more typically, after the first IPO communication is transmitted by the CCM system to potential investors). As mentioned throughout this invention, such orders transactions, incomes and payments are preferably made over a global computer network (such as the Internet.  ---In this situation, if a potential investor desires to purchase into an art asset pool that is already completely owned, the potential investor must wait until the CCM system accepts instructions from an art asset owner of his desire to leave (or, liquidate from) the art asset pool. Upon such instruction, the CCM system is adapted to send out another IPO communication notifying potential investors that some units are available for the particular art asset pool. Moreover, the CCM system may be adapted to receive purchase offers from potential investors. Thereafter, the CCM system may be programmed to transmit such offers to the owners of the art asset pool to determine whether an existing owner desires to sell all or some of his ownership interest in the art asset pool.
wherein the proposed transaction is communicated from the first selected user device to the central computer server and then to a second selected user device of the multiple user devices (see e.g. paragraph 0047 --Moreover, the CCM system may be adapted to receive purchase offers from potential investors. Thereafter, the CCM system may be programmed to transmit such offers to the owners of the art asset pool to determine whether an existing owner desires to sell all or some of his ownership interest in the art asset pool.)
wherein, upon acceptance, the central computer server updates the asset database to reflect a change of ownership of the selected asset. (see e.g. paragraph 0060 -In still another embodiment, the CCM system is adapted to dynamically track orders from investors, is adapted to dynamically maintain and track investor portfolios, and is adapted to automatically adjust the ownership interests between separate art asset pools as pre-directed by an investor.)
The Examiner notes that the pre-direction by an investor is equivalent to an acceptance.
Saigh et al. do not explicitly teach the following limitation.
However, Opperman teaches -wherein the proposed transaction can be accepted via the software application running on the second selected user device of the multiple user devices, with acceptance then communicated from the second selected user device to the central computer server; (see e.g. paragraphs 0009, 0015 --[0015]The system transmits the offer price for the jewelry or watch to the user after it is calculated. The user interface then permits the user to actuate buttons that encode whether the user accepts or rejects the offer. The browser transmits this encoded response to the central servers comprising the system. [0009]The method and system operates on one or more computers, typically using a server and one or more remote user's computing devices-- The user devices are operatively connected to the remote server using a data network. They typical user is someone who owns jewelry or a watch that they seek to sell. In one embodiment, the user accesses the system by means of an Internet browser software operating on their local computing device. )
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify the buyer submitting an offer in Saigh et al.  with the acceptance from the seller via a software application running on the seller’s device, as taught by Opperman, in order to create a user interface that permits the user to control the processes operating on the computer, in order that the relevant data values are extracted and used by the destination application (see e.g. paragraphs 0022, 0024).
Re-claim 15, Saigh et al. teach a system, wherein the tangible assets is a precious metal (see e.g. paragraph 0009-In another embodiment, representative assets could also include rare books and manuscripts, historical sites, furniture ( antiques) and decorative arts, rare stamps and coins (both rare coins, bullion, precious metals, precious stones and other and all types of like commodities) ancient artifacts, pottery and glass, ceramics and other tangible assets).
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 
With respect to the 101 rejection, 
Applicant argued: “ Applicant thus respectfully submits that the Examiner has failed to provide an adequate basis for the rejections of claims 1-4 or 5-9 under 35 U.S.C. § 101, as further discussed below.”
The rejection of claims 10-13 under 35 U.S.C. 101 has been withdrawn since they are cancelled.
The Examiner acknowledges Applicant’s arguments. However, the Examiner disagrees. All the claims have been considered. At best, the dependent claims appear to further describe the abstract idea and do not amount to significantly more than the abstract idea. 
For example:
 -claims 2, 6 recite: “wherein the transaction is selected from the group consisting of: a buy transaction; a sell transaction; a trade transaction; a transfer transaction; a request transaction; and a redeem assets transaction”. 
-claims 3, 8 recite a database in communication with the central computer and the central computer updating the user database. 
See MPEP 2601 The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).

-claims 4, 9, 7 further describe the asset.
The claims are not eligible.

With respect to the 103 rejection:
 Applicant’s argument::
Saigh describes a Central Control Manager software (or “CCM system”) that is particularly designed for managing art assets, such as paintings and sculptures. See, e.g..  [0002] - [0003].
Examiner’s Response:
Saigh et al. also teach: [0009] The present invention is intended for use with all art assets which are tangible in nature. Representative tangible assets as used in this invention, in one preferred embodiment, include paintings, drawings, sculptures and photographs. In another embodiment, representative assets could also include rare books and manuscripts, historical sites, furniture ( antiques) and decorative arts, rare stamps and coins (both rare coins, bullion, precious metals, precious stones and other and all types of like commodities) ancient artifacts, pottery and glass, ceramics and other tangible assets. Assets, in still another embodiment, may include any type of coin, gold coins, platinum coins, silver coins, gold dusts, silver dusts, platinum bars, gold bars, genuine gold, karat gold, rubies, emeralds, diamonds, simulated diamonds, genuine platinum, karat platinum, paintings, precious metal, precious alloys, precious metals, precious ores or concentrates, antique coins, and rare coins, for example.
Applicant’s argument:
Applicant respectfully submits that there is not a legitimate reason or rationale to combine the teachings of Saigh and Wilkes in the manner suggested by the Examiner. ---Applicant respectfully submits that, in designing a system for art holders to monetize their art assets, while maintaining possession and control of those assets, there would be no legitimate reason or rationale for a person of ordinary skill in the art to look at teachings regarding digital currency. Similarly, in designing a system for facilitating the exchange of digital currency, there would be no legitimate reason or rationale for a person of ordinary skill in the art to look at teachings regarding management of art assets.
Examiner’s Response:
Saigh et al. teach a method for obtaining, maintaining and controlling an exchange of tangible assets over a global computer network. [0053] the CCM system may be adapted to receive input from the Pool Manager to discretionarily transfer or switch ownership units in one art asset pool to another art asset pool
[0009] The present invention is intended for use with all art assets which are tangible in nature. --representative assets could also include rare books and manuscripts, historical sites, furniture ( antiques) and decorative arts, rare stamps and coins (both rare coins, bullion, precious metals, precious stones and other and all types of like commodities) ancient artifacts, pottery and glass, ceramics and other tangible assets. Assets, in still another embodiment, may include any type of coin, gold coins, platinum coins, silver coins, gold dusts, silver dusts, platinum bars, gold bars, genuine gold, karat gold, rubies, emeralds, diamonds, simulated diamonds, genuine platinum, karat platinum, paintings, precious metal, precious alloys, precious metals, precious ores or concentrates, antique coins, and rare coins, for example.
In the same field of endeavor, Wilkes teaches [0106] In other embodiments, the ownership field 212 may comprise a list of partial owners of the PEAC note. In this case, multiple owners may each own a portion (e.g., a percentage) of a PEAC note (e.g., two (2) owners may each own fifty (50) percent of a PEAC note). Each owner may be allowed to transfer his/her ownership interest in the PEAC note independently. 
0073- transfer partial ownership in one or more PEAC notes.
0112- The data structure 201 may correspond to a PEAC that is associated with an asset,
0114- The datastructure 201 may include a currency type field 242 and a denomination field 244. The currency type 242 may indicate type and/or issuer of the PEAC note. ----In some embodiments, the currency type 242 may differ from the currency type of the associated asset (e.g., the asset may be a precious metal that is not directly associated with any particular currency or denomination).
While Saigh et al. do not teach “providing multiple users with access to the record of the tangible asset through a software program that is in communication with the central computer server”, Wilkes teaches the limitation in paragraphs 0124, 0125 as indicated in the rejection. 
Wilkes further teaches transfer partial ownership in one or more PEAC notes (see e.g. paragraph 0073). A PEAC is associated with an asset and an asset may be a precious metal.
In fact, both references teach transferring ownership of assets and both accounts for different types of assets.
Furthermore, MPEP § 2141.01(a) states that in order for a reference to be used in an obviousness rejection, it must be analogous art to the claimed invention.  A reference is analogous art to the claimed invention when it is either from the same field of endeavor as the claimed invention, or is reasonably pertinent to the problem faced by the inventor.  A reference is “reasonably pertinent” when it “logically commended itself to an inventor’s attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656, 658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        May 7, 2021